DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niebling (DE 102012207054.
 	Regarding claims 1 and 7, Niebling discloses a sealing device Fig. 1 for wheel hubs connected to constant-velocity joints, comprising: a first sealing assembly 4 disposed between an inner ring 3 and an outer ring 9 of the wheel hub, and a second sealing assembly 5 mounted on the inner ring and arranged straddling the wheel hub and an outer ring of the constant-velocity joint; wherein: the first sealing assembly includes a first shield 17 fixed by a respective sleeve portion to the inner ring of the wheel hub and having a respective flange portion that extends radially projecting from the sleeve portion, and a signal generating element (at 4) consisting of an annular insert mounted externally on the flange portion 
 	Regarding claims 2, 8 and 9, Niebling discloses wherein the annular sealing gasket includes an elastically deformable annular lip (at 17) that slidingly seals against with the annular insert inner surface.
 	Regarding claim 3, Niebling discloses wherein the annular lip (at 17) extends obliquely and radially projecting from the edge to come into interfering contact with a substantially cylindrical, radially inner edge of the annular insert and capable of completely isolating in a fluid-tight manner the adjacent portions of the inner ring 8 and the shield 17 from the outside.
 	Regarding claim 4, 9 and 11, Niebling discloses wherein the annular lip (at 17) has an annular stem that is compressed between a shoulder of the inner ring 8 and the folded edge Fig. 1 capable of preventing direct axial contact between the shoulder and the support while ensuring the necessary fluid-tightness.
  	Regarding claim 5, Niebling discloses wherein the annular sealing gasket Fig. 1 includes an annular spur 6, which extends radially projecting from a second end of the support, towards the inside of the support and on the opposite side to the L-shaped folded edge of the first end, to come into .

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. Applicant argues that the Niebling reference does not disclose a signal generating element as claimed.  This is not persuasive since as claimed the signal generation element is an annular insert mounted externally on the flange portion facing the constant-velocity joint and extending axially projecting above part of an annular step formed, on a same side as the constant-velocity joint, on a radially outer side surface of the inner ring, in a position immediately adjacent to the sleeve portion of the first shield.  Niebling shows a signal generating element (at 4) comprising an annular insert mounted externally on the flange portion facing the constant-velocity joint and extending axially projecting above part of an annular step 8 formed, on the same side as the constant-velocity joint, on a radially outer side surface of the inner ring 8, in a position immediately adjacent to the sleeve portion of the first shield 17.  
 	Applicant further argues that the Niebling reference does not disclose a first end of the tubular support to engage an insider portion of the annular insert.  This is not persuasive since the lip 17 of Niebling does in face engage a side which is at least partially in contact on an inside portion of the insert .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675